Citation Nr: 0025475	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for disorders of the 
ankles, legs, and knees.

3.  Entitlement to service connection for avitaminosis.

4.  Entitlement to service connection for a gastrointestinal 
disorder, including a disorder of the stomach, an irritable 
bowel syndrome, and ischemic colitis.

5.  Entitlement to service connection for an irritable 
bladder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  He was a prisoner of war (POW) of the German 
government from July 1943 to April 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that denied service 
connection for (1) arthritis of the hands; (2) bilateral 
ankle, leg, and knee conditions; (3) avitaminosis and a 
stomach condition; (4) irritable bowel syndrome and ischemic 
colitis; (5) irritable bladder; and (6) PTSD.  The veteran 
submitted a notice of disagreement in October 1998, and the 
RO issued a statement of the case in November 1998.  The 
veteran submitted a substantive appeal in February 1999.  A 
Board hearing scheduled in June 2000 was canceled by the 
veteran and no request for rescheduling of the hearing was 
thereafter received by the Board.

The veteran's claim of entitlement to service connection for 
arthritis of the hands, shown to be well grounded in the 
discussion below, is addressed in the Remand portion of this 
document.


FINDINGS OF FACT

1.  The veteran has submitted competent evidence tending to 
show current disability of arthritis of the hands, in-service 
occurrence of cold weather exposure, and a nexus between 
current disability and service.

2.  The veteran has not submitted competent (medical) 
evidence linking current disability of the ankles, legs, or 
knees to an incident of service, including cold weather 
exposure.

3.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of avitaminosis.

4.  The veteran has submitted competent (medical) evidence of 
current disability involving the gastrointestinal body 
system, although evidence of current disability involving an 
irritable bowel syndrome or ischemic colitis is lacking; 
competent medical evidence of a nexus between currently shown 
entities of a rectal polyp, mycosis of the intestinal tract, 
and diverticulosis and the veteran's period of service is 
absent.

5.  The veteran has not submitted competent (medical) 
evidence linking an irritable bladder, first shown many years 
after service, to the veteran's period of military service or 
any incident thereof.

6.  The veteran has not submitted competent (medical) 
evidence showing that he currently has PTSD.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of the 
hands is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for disorders of the 
ankles, legs, and knees is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for avitaminosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a gastrointestinal 
disorder, to include a stomach disorder, an irritable bowel 
syndrome, and ischemic colitis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for an irritable bladder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  In the absence 
of any duty-to-assist obligation until the claim or claims 
advanced are found to be well grounded, the allegations 
offered by the veteran's representative concerning the 
inadequacy of one or more prior VA medical examinations are 
not herein addressed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Where a veteran served 90 days of more during a period of 
war, or during peacetime after December 31, 1946, and chronic 
diseases, such as a psychosis, peptic ulcer, or calculi of 
the bladder, become manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 &Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f), as in effect prior 
to March 7, 1997.  During the pendency of this appeal, 
§ 3.304(f) was amended, effective March 7, 1997.  64 Fed. 
Reg. 32807-32808 (1999).  As amended, § 3.304(f) provides 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter (rather than a clear diagnosis); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  

Where a veteran is a former POW and was detained or interned 
for not less than 30 days and avitaminosis, beriberi, chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder, organic residuals of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, or peripheral neuropathy, becomes manifest to 
a degree to 10 percent or more any time after such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran in this case is a combat veteran. Where a combat 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Section 1154 makes 
it clear that special considerations attend the cases of 
combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an in-
service injury or disease can be overcome by satisfactory lay 
or other evidence which shall be sufficient proof of service 
occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service. 38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  In 
Collette, the Court articulated a three-step sequential 
analysis to be performed when a combat veteran seeks benefits 
under the method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, VA must determine whether 
the veteran has proffered "satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease."  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, VA must then determine if the proffered 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, again without weighing the 
veteran's evidence with contrary evidence.  If these two 
inquiries are met, the Secretary "shall accept" the veteran's 
evidence as "sufficient proof of service- connection," even 
if no official record of such incurrence exists.  At this 
point a factual presumption arises that the alleged injury or 
disease is service-connected.

It is in the third step under Collette that VA is to weigh 
evidence contrary to that which established the presumption 
of service connection.  If VA meets its burden of presenting 
"clear and convincing evidence to the contrary," the 
presumption of service connection is then rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of a well-grounded claim 
under Caluza test set forth below; that is, whether an injury 
or disease was incurred or aggravated in service.  It does 
not apply to the questions of whether there is a current 
disability or a nexus connecting the disability to service.  
Competent evidence is required to establish the veteran's 
current disability and the nexus connecting that disability 
to an in-service injury or disease.  That is, the veteran 
must meet his evidentiary burden with respect to service 
connection.  In Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996), the Court recognized that, while § 1154(b) relaxed 
the evidentiary requirement as to the evidence needed to 
render a claim well grounded, there is essentially no 
relaxation as to the question of nexus to service, which 
requires competent medical evidence.

However, the threshold question to be answered in this case 
is whether the veteran has presented evidence of well-
grounded claims; that is, evidence which shows that his 
claims are plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  The Court has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  "In order for a claim to be 
well-grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

A.  Arthritis of the Hands

The Board notes that service connection for residuals of cold 
injury of both feet has been established on the basis of 
presumption as the result of the veteran's POW internment.  
For purposes of well groundedness, this evidence is 
sufficient to show that the veteran was exposed to cold 
climatic conditions in service.

Likewise, statements of the veteran in the claims folder are 
to the effect that he was forced to work on a farm daily for 
almost 20 months during his POW internment without proper 
hand protection and often in inclement weather.  As a former 
POW, the veteran's statements as to in-service injury are 
accepted as true in the absence of evidence to the contrary.  
38 U.S.C.A. § 1154.

Service medical records of the veteran are negative for 
manifestations of arthritis of the hands.  Post-service 
medical records show a diagnosis in March 1998 of 
osteoarthritis involving the metacarpophalangeal joints of 
both hands, but no evidence of traumatic arthritis was found.  
A diagnosis of traumatic osteoarthritis of the hands is not 
otherwise shown by the record.  That notwithstanding, for 
purposes of well-groundedness, the evidence of record tends 
to show the existence of current disability involving 
arthritis of the hands.

As for a medical opinion linking current disability to 
service, it is noted that the examiner indicated in a report 
of a VA medical examination in October 1998 that it was not 
possible to determine whether the veteran's symptoms were due 
to peripheral vascular disease or cold injury.  Such examiner 
noted arthritis in both hands and proximal interphalangeal 
joints, and weakness in both hands when lifting and holding 
objects, which followed a VA physician's notation that the 
veteran had been subjected to extremely cold conditions 
without proper protection for exposed areas-including the 
hands-as reported by the veteran.  For purposes of 
determining well-groundedness, the evidence of record tends 
to show a nexus between the veteran's service and his 
arthritic hands.  See, e.g., Hodges v. West, 13 Vet. App. 287 
(2000).   

In light of the foregoing, the Board finds that the veteran 
has presented a plausible claim for service connection for 
arthritis of the hands.  As such, the claim is well grounded.

B.  Disorders of the Ankles, Legs, and Knees

As noted above, the prior grant of service connection for 
residuals of a cold injury of both feet is sufficient to show 
that the veteran was exposed to cold climatic conditions in 
service.  In addition, statements of the veteran in the 
claims folder are to the effect that his bilateral ankle, 
leg, and knee conditions are due to cold weather exposure 
without proper clothing for weather conditions while working 
on a farm as a POW.  While the veteran is competent to offer 
testimony as to the occurrence of in-service events, in the 
absence of a showing that he has appropriate medical training 
and expertise, he cannot furnish competent medical evidence 
as to medical diagnoses or etiologies, as might well ground 
any of the claims in question.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In this case, there is of record no medical examination at 
the time of service entrance, and, as such, the veteran is 
presumed to have been in sound condition at the time of his 
entrance onto active duty.  See 38 U.S.C.A. § 1111 (West 
1991).  There is an indication in service medical records 
that the veteran was treated in November 1942 for a knee 
abrasion and a separation medical examination in November 
1945 disclosed a scar of the right knee.  Service medical 
records are otherwise negative for any evidence of an ankle, 
leg, or knee disorder.

While the veteran currently complains of occasional swelling 
of his knees and ankles and claudication of the lower 
extremities, a VA medical examination in March 1998 is shown 
to have culminated in pertinent diagnoses of a bilateral knee 
and ankle strain, as well as peripheral vascular disease.  
The existence of a scar of the right knee or other disorder 
of the ankles, legs, or knees is not documented by the 
medical data compiled post-service.  During post-service 
years, the veteran did note a history of undergoing femoral-
popliteal bypass procedures in 1988 and having had to switch 
jobs from that of a cook to a school custodian in or about 
1955 due to severe peripheral vascular disease.  Despite the 
showing of current disability and evidence of in-service 
incurrence, no competent medical evidence is presented to 
link any disorder of the ankles, legs, or knees to the 
veteran's period of service or any event thereof, including 
exposure to cold climatic conditions as a POW.  His claims 
must therefore be denied as not well grounded.

The veteran is advised that he may reopen his claims for 
service connection for disorders of the ankles, legs, and 
knees at any time by notifying the RO of such an intention 
and submitting supporting evidence.  An example of supporting 
evidence is a medical report with an opinion linking any 
disorder of the ankles, legs, or knees to an incident of 
service, such as exposure to cold climatic conditions.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

C.  Avitaminosis 

In this case, service medical records and medical data 
compiled during post-service years fail to identify the 
presence of avitaminosis.  Post-service medical records show 
entry of an assessment of anemia in September 1996, and that 
a proper diet was recommended.  Progress notes in December 
1996 reflect that the veteran began taking multivitamins with 
iron, and that his anemia improved and was probably 
nutritional.  Avitaminosis was not diagnosed.

Statements of the veteran in the claims folder are to the 
effect that there was a lack of food containing proper 
vitamins, and a lack of enough food to satisfy hunger during 
his POW internment.  And as the veteran is a former POW, his 
statements are accepted as correct in the absence of evidence 
to the contrary as to those in-service occurrences.  However, 
the veteran lacks the medical expertise or training to offer 
competent medical evidence as to medical diagnosis or 
etiology, and his statements, to the effect that he 
previously had or currently has avitaminosis are insufficient 
to well ground the instant claim.  See Espiritu, supra.  

A service connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau, supra, at 144.  It is the veteran's 
burden to submit evidence of a current disability and in the 
absence of competent medical evidence of current disability 
involving avitaminosis, the veteran's claim must be denied as 
not well grounded.

Again, the veteran may reopen the claim for service 
connection for avitaminosis at any time by notifying the RO 
of such an intention and submitting supporting evidence.  An 
example of supporting evidence is a medical report 
demonstrating the current presence of avitaminosis.  See 
Robinette, supra.

D.  Gastrointestinal Disorder, including a Stomach Disorder, 
Irritable Bowel Syndrome, and Ischemic Colitis

Service medical records of the veteran are wholly negative 
for complaints or findings of a gastrointestinal disorder, 
including a stomach disorder, irritable bowel syndrome, or 
ischemic colitis.  Post-service medical records denote the 
presence of ischemic colitis in September 1997, which 
endoscopy in December 1997 showed had completely healed and 
resolved.  Also shown during 1997 are a rectal polyp, mycosis 
of the intestinal tract, and diverticulosis; no other 
pertinent disorder is demonstrated.  Among post-service 
medical data are also historical accounts offered by the 
veteran of various surgical procedures involving the stomach, 
including inguinal hernia repairs in 1962 and 1991, resection 
of an abdominal aortic aneurysm in 1988, and a 
cholecystectomy in 1988.  The record, although outlining the 
existence of current disability as to the rectal polyp, 
mycosis, and diverticulosis, is, however, devoid of competent 
medical evidence linking any current gastrointestinal 
disability to the veteran's period of service.  None of the 
currently shown entities it is noted are subject to the 
presumptions of 38 C.F.R. § 3.309(c).  In the absence of the 
required nexus evidence, the veteran's claim is found to be 
not well grounded. 

As before, the veteran is advised that he may reopen the 
claim for service connection for a gastrointestinal disorder, 
including a stomach disorder, irritable bowel syndrome, and 
ischemic colitis, at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical report demonstrating the 
current presence of any pertinent disorder.  See Robinette, 
supra.

E.  Irritable Bladder

Service medical records are negative for manifestations of an 
irritable bladder.  Post-service medical records show a 
diagnosis of irritable bladder in April 1990.  These records 
show that the veteran complained of voiding dysfunction for 
several years characterized by urinary frequency, urgency, 
voiding in small amounts with weak stream and nocturia times 
three or four.  Non-VA outpatient treatment records in 
October 1993 show an assessment of history of bladder 
dysfunction.  None of these records, however, link the 
veteran's irritable bladder to an incident of service, 
including poor toilet facilities during his POW internment.

Statements of the veteran in the claims folder are to the 
effect that toilet facilities were very bad during his POW 
internment.  As a former POW, the veteran's statements are 
accepted as true in the absence of evidence to the contrary 
per 38 U.S.C.A. § 1154, but that fact does not relieve the 
veteran from providing competent medical evidence of a nexus 
between the irritable bladder shown during the 1990s and his 
period of service or any event thereof.  See Beausoleil, 
supra.  

Since in this instance there is no competent (medical) 
evidence linking the veteran's irritable bladder, which is 
first demonstrated many years after service, to military 
service of the veteran, the claim for service connection for 
irritable bladder is not plausible, and it is denied as not 
well grounded.

Again, the veteran may reopen the claim for service 
connection for irritable bladder at any time by notifying the 
RO of such an intention and submitting supporting evidence.  
An example of supporting evidence is a medical report with an 
opinion linking his current irritable bladder to an incident 
of service.  See Robinette, supra.


F.  PTSD

A diagnosis of PTSD is not shown by the medical data 
presented, including the veteran's service medical records 
and the examination and treatment records compiled post-
service.  As the Board finds that the veteran has failed to 
produce competent medical evidence of the existence of 
current disability involving PTSD, the veteran's claim must 
be denied as not well grounded.  See Caluza, 7 Vet. App. at 
498.

While the veteran asserts that he is a candidate for service 
connection for PTSD due to his dreams of certain in-service 
incidents, including those related to his confinement as a 
POW, and because he suffers from a short temper and lack of 
patience, this lay evidence is not sufficient to demonstrate 
the presence of the claimed disability.  As a layman, the 
veteran is unable to furnish competent medical evidence 
relating to medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. at 495.

The veteran is advised that he may reopen the claim for 
service connection for PTSD at any time by notifying the RO 
of such an intention and submitting supporting evidence, an 
example of which is medical evidence documenting the presence 
of the claimed disorder.  See Robinette, supra.


ORDER

The claim of entitlement to service connection for arthritis 
of the hands is well grounded.  To this extent only, the 
appeal is granted.

The claim for service connection for disorders of the ankles, 
legs, and knees is denied as not well grounded.

The claim for service connection for avitaminosis is denied 
as not well grounded.

The claim for service connection for a gastrointestinal 
disorder, inclusive of a stomach disorder, an irritable bowel 
syndrome, and ischemic colitis, is denied as not well 
grounded.

The claim for service connection for an irritable bladder is 
denied as not well grounded.

The claim for service connection for PTSD is denied as not 
well grounded.


REMAND

The veteran's claim for arthritis of the hands is, as set 
forth previously, well grounded.  However, having found that 
his claim is well grounded does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of the facts involving his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

The veteran states that he was forced to work on a farm daily 
for almost 20 months during his POW internment without proper 
hand protection and often in inclement weather.  He now 
reports that he is sometimes unable to perform fine motor 
coordination and loses his grip, and that the pain and loss 
of function have been progressively worsening over the years.  
Consideration will be given to the circumstances of a former 
POW's confinement and its duration, and will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

The overall evidence is unclear as to whether arthritis of 
the veteran's hands is a residual of cold weather exposure or 
is in any way related his POW internment, or to any other 
incident of service.  As further assistance to the veteran is 
needed, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for his 
arthritis of the hands since his 
discharge from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file in 
accordance with 38 C.F.R. § 3.159 (1999).

2.  The RO should thereafter schedule the 
veteran for a VA examination to determine 
the current nature and etiology of the 
arthritis of the veteran's hands.  The 
veteran is hereby advised of the need for 
him to appear for such examination so 
that necessary medical data and opinions 
may be obtained.  Failure to appear 
without good cause will necessitate 
rating of his claim on the basis of the 
evidence of record by operation of 
38 C.F.R. § 3.655(b) (1999).  The 
entirety of the veteran's claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
prior to any examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary by the examiner to determine 
the full extent of all disability.  All 
applicable diagnoses must be fully set 
forth.  As well, the examiner must 
specify whether each such disorder is of 
an acquired nature or of a congenital or 
developmental origin and, also, the date 
of onset of each such disorder must be 
clearly specified, to the extent 
feasible.

In conjunction with such evaluation, the 
examining psychiatrist is asked to 
provide a professional opinion, with full 
supporting rationale, as to the 
following:

Whether it is at least as 
likely as not that arthritis of 
the veteran's hands is a 
residual of cold weather 
exposure or other incident of 
his POW internment, or any 
other in-service event.  

In formulating the opinion, the examiner 
is asked to utilize the underlined 
standard of proof.  

3.  Following the RO's review of the 
above-requested actions so as to ensure 
that all of the Board's directives have 
been fully accomplished, the RO should 
then initially adjudicate the veteran's 
well-grounded claim for service 
connection for arthritis of the hands.  
If the action taken remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should then be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

The law requires full compliance with the terms of this 
remand.  See Steal v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals



 



